841 F.2d 1123Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David F. MOSTELLER, Petitioner--Appellant,v.INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 87-3059.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 29, 1988.Decided:  Feb. 24, 1988.

David F. Mosteller, appellant pro se.
Robert Allen Bernstein, Roger Milton Olsen, Michael Lee Paup, Janet A. Bradley, United States Department of Justice, for appellee.
Before ERVIN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record, the opinion of the Tax Court and the informal briefs submitted by the parties to this appeal reveals that the Tax Court's determination that David F. Mosteller failed to rebut the presumption of correctness that attaches to an IRS deficiency notice was proper.  We accordingly affirm the decision of the Tax Court based on its reasoning.  Mosteller v. Commissioner, No. 15361-81 (Tax Ct. Oct. 7, 1986).


2
Because the facts and legal contentions are adequately developed in the materials before the Court and oral argument would not aid in the decisional process, we dispense with argument in this case.


3
AFFIRMED.